Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: withdrawal of objections to claim 8 in view of applicant’s appropriate amendment of claim 8; withdrawal of objections to the former drawings in view of applicant’s submission of: (1) Replacement sheets showing Drawing Figures 3-8 and 12-18 and (2) a new drawing sheet showing newly added Figs. 19 and 20; withdrawal of 35 U.S.C. 112, second paragraph rejection of former claims 1-12 in view of appropriate amendment of claims 1, 2, 6 and 9; and withdrawal of prior art rejection of former claims 1, 2 and 6-12 in view of applicant’s appropriate amendment of independent claim 1 incorporating former allowable limitations of dependent claim 3, thereby patentably defining the claimed invention from that of the prior art of the record. Claim 3 is cancelled. Claims 1, 2 and 3-12 are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879